DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Claims 1-5, 8-9, 12-14, 16, 18-19, 21-22, 24-27 and 30-31 are pending in the present application.
Applicants elected previously without traverse of the invention of Group I, drawn to an engineered nucleic acid, an episomal vector and a cell comprising the same engineered nucleic acid.  Applicants also elected previously the following species:  (i) NGG; and (ii) an inducible promoter.
Claims 14, 16, 18-19, 21-22 and 24-27 were withdrawn previously from further consideration because they are directed to non-elected inventions.
Accordingly, claims 1-5, 8-9, 12-13 and 30-31 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-13 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over McManus (US 2017/0298450) in view of Zhang et al (US 9,834,791) and Guerra et al (US 2012/0052529) for the same reasons already set forth in the Final Office Action dated 11/04/2020 (pages 3-7).  This same rejection is restated below.
Claims 1-5, 8-9 and 30-31 are directed to an engineered nucleic acid comprising a promoter operably linked to a nucleotide sequence encoding a guide ribonucleic acid (gRNA) that comprises a specificity determining sequence (SDS) and a protospacer adjacent motif (PAM), wherein the length of the SDS is 30 to 75 nucleotides; and a cell comprising the same engineered nucleic acid.  Claims 12-13 are directed to an episomal vector comprising the same engineered nucleic acid, and a cell comprising the same episomal vector.  
McManus already taught compositions and methods for barcoding mammalian cells, including an exemplary recombinant plasmid vector and an exemplary recombinant lentiviral vector with each exemplary vector comprises a U6 promoter operably linked to a sequence encoding a self-editing guide RNA (gRNA) containing the PAM motif NGG introduced 3’ and proximal to the 20-nt-specificity-determining-sequence/20nt-5’-gRNA sequence, and via converting the gRNA stem base with two G:C pairs; along with recombinant mammalian cells (e.g, HEK 293 cells, FMK 293 cells) comprising the same recombinant vectors (see at least Abstract; particularly paragraphs [ 0013]-[0014], [0026]-[0027], [0056], [0062], [0064], [0067], [0071]-[0072], [0075], [0097]-[0100]; and Figures 1-2 and 14-16).  McManus also stated clearly “To provide for regulated expression and activity of the protein cleaving complex and the recombinant DNA editing protein during cell division, they may be operably linked to a cell-cycle regulated domain….the cell-cycle regulated domain is a nucleotide sequence which controls the transcription or RNA turnover of the polynucleotide it is operably linked to.  Coupling the protein cleaving complex and the recombinant DNA editing proteins provided herein to cell-cycle regulatory elements provides that barcodes will be added in a temporal manner during cell division” (paragraph [0067]); and “When progeny cells are formed, the process of cleavage and random nucleotide insertion is repeated due to the constitutive or cell cycle-specific expression of the sequence-specific DNA-binding domain and nucleic acid cleaving domain.  Every time a progeny cell is for additional random nucleotides are inserted at the original cleavage site thereby adding new nucleotides to the existing barcode.  The newly formed barcode is longer than the original maternal barcode and is specific for each progeny cell” (paragraph [0072] at the top of page 8).  Since the term “inducible promoter” is defined by the present application to be a promoter that is characterized by regulating (e.g., initiating or activating) transcriptional activity when in the presence of, influenced by or contacted by an inducer signal (e.g., endogenous or exogenous signal), including a promoter induced by one or more physiological conditions such as the concentrations of one or more extrinsic OR intrinsic inducing agent(s) (page 20, lines 13-18; page 22, lines Applicants have developed a novel mechanism for the self-destruction of a gRNA, namely the inclusion of a PAM motif within the context of an actual gRNA…..Applicants have found that the tracer portion of the gRNA can be altered to include a PAM motif; Applicants have discovered that the DNA encoding that specific gRNA can be recognized by the gRNA to which it encodes.  In this way, the PAM motif causes a self-destruction of the gRNA guiding portion.  A precept of the segRNA is that it does not necessarily destroy the upstream promoter that transcribes it, nor the downstream tracer portion of the gRNA that is important for Cas9 binding….The key element to consider is that the gRNA, once self-edited, will continue to be transcribed, allowing for new gRNAs to be created and destroy the new self-edited gRNA gene.  It is in fact an ever-changing process where repeating cycles of self-editing give rise to new gRNA genes which give rise to new gRNA transcripts that self edit” (paragraphs [0098] and [0100]).   
McManus did not teach explicitly an engineered nucleic acid encoding a self-editing guide RNA containing a specificity-determining sequence with a length of 30 to 75 nucleotides; or an episomal vector comprising the same engineered nucleic acid and a cell comprising the same episomal vector.
Before the effective filing date of the present application (05/14/2015), Zhang et al already disclosed CRISPR-Cas9 methods and compositions useful to target or edit a specific location in a target DNA, which further includes a “governing gRNA molecule” that can complex with the Cas9 molecule to optionally inactivate or silence a component of a Cas9 system (e.g., a nucleic acid that encodes a Cas9 molecule/Cas9-targeting gRNA molecule and/or a nucleic acid that encodes a gRNA molecule/gRNA-targeting gRNA molecule) to increase regulation or control of the Cas9 system and/or to reduce or minimize off-target effects of the system (see at least the Abstract; Summary of the Invention; particularly col. 1, line 64 continues to line 37 of col. 2; Example 2; Fig. 7).  Zhang et al taught specifically that the gRNA comprises the structure: 5’-[targeting domain]-[first complementary domain]-[linking domain]-[second complementary domain]-[proximal domain]-[tail domain]-3’, wherein the targeting domain is 10-50 nucleotides in length (col. 47, lines 54-61; col. 50, lines 54-60; Figure 1B).  Zhang et al stated explicitly “In an embodiment, the targeting domain is 5 to 50, e.g., 10 to 40, e.g., 10 to 30, e.g., 15 to 30, e.g., 15 to 25 nucleotides in length” (col. 32, lines 4-6).  Zhang et al also taught that both gRNA and governing gRNA are in the form of a vector such as a plasmid vector, a non-viral vector or a viral vector containing a promoter such as a U6 promoter, an inducible promoter, a tissue-specific promoter or a constitutive promoter (col. 107, line 56 continues to line 24 of col. 109).
Additionally, Guerra et al already taught an episomal expression vector for episomal expression of RNA and polypeptides in metazoan cells, as well as a host cell (e.g., HT1080 cells, HeLa cells, CHO cells, K-562 cells) transformed with the episomal expression vector (Abstract; Summary of the Invention; paragraphs [0041], [0045]-[0048], [0052], [0057]-[0058], [0083]-[0086]).  Guerra et al stated clearly “The vector is useful for stable transfection of human and animal cells.  The vector can be used for many applications such as cloned gene expression/regulation, consisting 
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skill in the art to modify the teachings of McManus by also utilizing an engineered nucleic acid encoding a self-editing guide RNA containing a specificity-determining sequence/targeting domain with a length of 30, 40 or 50 nucleotides in length; as well as an episomal expression vector comprising a sequence encoding the same self-editing gRNA for barcoding mammalian cells, in light of the teachings of Zhang et al and Guerra et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Zhang et al already disclosed that the targeting domain or SDS for a gRNA molecule can be 5 to 50, 10 to 40, 10 to 30, or 15 to 30 nucleotides in length; while Guerra et al taught that an episomal expression vector is useful for stable transfection of human and animal cells, and versatile for many applications.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of McManus, Zhang et al and Guerra et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument

Applicants argued basically that through extensive characterization of the mutagenesis patterns of self-targeting gRNAs, Applicants observed that deletions are preferred over insertions; and due to this preference for deletion self-targeting gRNAs would be shortened overtime with repeated self-targeting, and ultimately rendering them ineffective.  Therefore, to enable multiple cycles of self-targeting, Applicants designed self-targeting gRNAs with longer SDS (specificity determining sequence) regions (e.g., 30, 40 or 70 nucleotides in length); and surprisingly gRNAs with longer SDS regions demonstrate robust self-targeting activity (Examples 10 and 12; Figs. 15 and 17) and self-targeting RNAs comprising these SDS regions are more suitable for long-term recording applications (Example 16).  In contrast, Applicants argued that the McManus reference does not teach a self-editing gRNA containing an SDS with a length of 30-75 nucleotides.  Additionally, Applicants argued that McManus teaches the addition of nucleotides to their self-targeting gRNAs at the cut site using terminal deoxynucleotidyl transferase (TdT) to change the DNA guide portion of the gRNA for barcoding and lineage mapping.  In view of the addition of nucleotides to the self-targeting gRNAs in the system of McManus, Applicants argued that a skilled in the art would not have been motivated to extend the SDS region beyond the canonical length described in McManus with any reasonable expectation of success.  Applicants also argued that Zhang provides no guidance as to what kind of gRNA architecture that would be suitable for generating a functional self-targeting gRNA, let alone one suitable for iterative self-targeting.  Finally, 
First, claims 1-5, 8-9 and 30-31 are directed to an engineered nucleic acid comprising a promoter operably linked to a nucleotide sequence encoding a guide ribonucleic acid (gRNA) that comprises any specificity determining sequence (SDS) as long as the length of the SDS is 30 to 75 nucleotides and a protospacer adjacent motif (PAM); and a cell comprising the same engineered nucleic acid.  Claims 12-13 are directed to an episomal vector comprising the same engineered nucleic acid, and a cell comprising the same episomal vector.
Second, any “unexpected/surprising” result must be commensurate with the scope of the claims.  In this instance, with respect to the surprising robust self-targeting activity demonstrated by self-targeting gRNAs in Examples 10, 12 and Figures 15 and 17, it is noting that these self-targeting gRNAs have computationally designed 30, 40 and 70 nt SDS having SEQ ID Nos. 16-18, respectively (Table 2).  The instant claims are not necessarily limited to self-targeting gRNAs containing SDS having SEQ ID NO: 16, 17 or 18; and none of the claims under rejection claims such self-targeting gRNAs.
Third, please note that since the above rejections were made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary McManus reference does not have to teach a self-targeting or self-editing gRNA containing an initial/starting SDS sequence of 30 to 75 nucleotides in length (e.g., 30, 35, 40, 45, 50 or more nucleotides in length) for barcoding and lineage mapping.  Nor does the Zhang reference have to teach any particular gRNA architecture that is suitable for generating a functional self-targeting gRNA.
an initial/starting SDS sequence in a self-targeting or self-editing gRNA must only be at 20 nucleotide in length at the start of the process for barcoding and lineage mapping.  McManus et al also recognized that in the absence of terminal deoxynucleotidyl transferase (TdT), genomic deletions prevailed (8 nucleotide deletion) while in the presence of TdT, insertions were visualized by added nucleotides (nucleotide addition ranging from 3 nucleotides to 24 nucleotides in barcodes) at the site of dsDNA break (Example 2 and Figs. 14, 15, 16A, 16B, 17 and 18).  McManus et al also stated clearly “Applicants have found that it readily adds up to 4-8 residues to Cas9 induced breakpoints (FIG. 7) and hypothesize it may help ‘lock-in’ Cas9 dsDNA cleavage.  Different number of nucleotides may be added when TdT is ‘tethered’ near a DNA 3’-end using a TAL, effector DNA binding domain.  Applicants hypothesize that the length of the linker may limit the number of nucleotides added; if so, Applicants will modify the linker domain as needed to change barcode length” (paragraph [0082]).  As set forth in the above 103 rejection, an ordinary skill in the art would have been motivated to modify the teachings of McManus by also utilizing an engineered nucleic acid encoding a self-editing guide RNA containing a specificity-determining sequence/targeting domain with a length of 30, 40 or 50 nucleotides in length; as well as an episomal expression vector comprising a sequence encoding the same self-editing gRNA for barcoding mammalian cells, because Zhang et al already disclosed that the targeting domain or SDS for a gRNA molecule can be 5 to 50, 10 to 40, 10 to 30, or 15 to 30 nucleotides in length; while Guerra et al taught that an episomal expression vector is useful for stable transfection of human and animal cells, and versatile for many applications, with a reasonable expectation of success.  Particularly, the primary McManus reference already taught explicitly at least the linker domain between Cas9 and TdT could be modified should a change in barcode length is needed.  Analogous to this teaching, it would have been obvious for an ordinary skill in the art that a length of the initial SDS in a self-editing gRNA at the start of the process for barcoding and lineage mapping could be modified should a change in barcode length is needed.  Nevertheless, please note that regardless whether the initial length of SDS in a self-editing gRNA is 20 nucleotide or 30 nucleotide in length at the start of the process for barcoding, due to the addition of nucleotides at Cas9-induced break point at each self-editing cycle, several repeating cycles of self-editing will give rise to new gRNA genes which give rise to new gRNA transcripts containing SDS with length between 30 and 70 nucleotides in length that self-edit.  Please also note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.
Fifth, the teachings of the Zhang reference supplement the teachings of the primary McManus reference primarily on the issue of the recited length of the initial specificity determining sequence (SDS) in a self-editing/self-targeting gRNA at the start of the process for barcoding and lineage mapping, while the teachings of the Guerra reference supplement primarily the combined teachings of the McManus reference and the Zhang reference on the use of an episomal vector.  

Conclusions
 	No claim is allowed.
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633